DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	On 10/07/2020, a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  The 09/04/2020 response has been entered.
Summary of Response
3.	The 09/04/2020 response includes: (a) claims 7, 12, 19, 21 and 25 are currently amended; (b) claims 8-9, 11, 13-14, 20, 22-24 and 26-30 are previously presented; (c) claim 10 is original; (d) claims 1-6, 15-18 are canceled; and (e) the grounds for rejection set forth in the 07/07/2020 office action are traversed.  Claims 7-14 and 19-30 are currently pending and an office action follows:
Response to Arguments
4.	Applicant’s arguments filed 09/04/2020 with respect to the rejection of claims 7-14 and 19-30 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made based on previously-cited prior art in view of new prior art reference U.S. Patent Pub. No. 2013/0205306 A1 to Kelly.  In summary, all of applicant’s outstanding claims 
Claim Objections
5.	Claims 26-27 are objected to because of the following informalities:  
           Claim 26 at line 2 needs to be amended to “the path” to be grammatically correct.  Compare 25 at line 3 includes “a path” and at line 5 includes “the path”.  Appropriate correction is needed.
            Claim 27 at line 2 needs to be amended to “the path” to be grammatically correct.  Compare 25 at line 3 includes “a path” and at line 5 includes “the path”.  Appropriate correction is needed.
Claim Rejections – 35 USC §103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2013/0009907 A1 to Rosenberg et al. (“Rosenberg”) in view of U.S. Patent Pub. No. 2013/0205306 A1 to Kelly.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 7, an embodiment of Rosenberg discloses a system(100, 110) for magnetically controlling a device(100)(FIG. 1; ¶¶0035, 0043-0044, 0046-0048), the system(100, 110)(FIG. 1; ¶¶0046-0048) comprising: 
a magnetic controller(1000)(FIG. 10; ¶0096) external to the device(100)(FIG. 10; ¶0046), the magnetic controller(1000)(FIG. 10; ¶0096) including: 
a magnetic device(1006) for altering a surrounding magnetic field of the device(1000)(FIG. 10; ¶¶0046, 0089, 0096-0097, 0106 – this discloses an electromagnet device {FIG. 10: 1006} that when actuated applies an alternating field that may change polarity based on actuation of switches, and a primary alignment magnet that has a magnetic field the strength of which is detected based on how close the magnet is to the device);
one or more input actuators(first and second switches that change polarity of the electromagnet), each operatively coupled to the magnetic device(1006) and that when actuated cause the magnetic device(1006) to alter the surrounding magnetic field according to a predefined change(switch polarity of electromagnet) associated with the input actuator(first and second switches that change polarity of the electromagnet)(FIG. 10; ¶¶0046, 0096-0097 – this discloses an electromagnet device {FIG. 10: 1006} that when actuated applies an alternating field that may change polarity based on actuation of a first or second switch.); and
a model (¶¶0038, 0043, 0106, 0122-0129, 0103, 0118) executable by the device(100)(FIG. 1; ¶0046) and that models as device inputs(select an item or deselect an item) a plurality of differences in the surrounding magnetic field of the device caused by the actuation of the one or more input actuators(first and second switches that change polarity of the electromagnet)(FIG. 1; ¶¶0046, 0096-0097, 0122-0128 – this discloses an electromagnet device {FIG. 10: 1006} that when actuated applies an alternating field that may change polarity based on actuation of a first or second switch.  The polarity of the magnetic field is detected by the device {FIG. 1: 100} and modeled as being selection of an input corresponding to having a first polarity generated by the activation of the first switch and deselection of an input corresponding to having a second polarity generated by activation of the second switch.).
The embodiment of Rosenberg does not expressly disclose each difference of the plurality of differences in the surrounding magnetic fields satisfying a magnetic field threshold, the model filtering, based on the magnetic field threshold, a change in an orientation of the device in an ambient magnetic field from the modeled device inputs.
Rosenberg discloses a model (FIG. 19; ¶¶0135-0139) executable by the device (¶¶0135-0139) and that models as device inputs a difference in the surrounding magnetic field of the device (FIG. 19; ¶¶0135-0139) based at least in part on the difference in the surrounding magnetic field satisfying a magnetic field threshold (¶0135, especially – “One or more magnetometers detect a magnetic field having a strength above a pre-determined threshold.  This pre-determined threshold may be configured or calibrated to ignore the terrestrial magnetic field.”), the model (FIG.  6; ¶¶0085, 0093) filtering, based on the magnetic field threshold, a change in an orientation in an ambient magnetic field from the modeled device inputs (0135, especially – “One or more magnetometers detect a magnetic field having a strength above a pre-determined threshold.  This pre-determined threshold may be configured or calibrated to ignore the terrestrial magnetic field.”, 0136-0139 – each input by a magnetic source, such as a magnetic stylus, must be made with a magnetic source having a field strength that exceeds a threshold in which the threshold is used to ignore the terrestrial magnetic field.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Rosenberg with another embodiment of Rosenberg (i.e., by ignoring each magnetic field having a field strength that is below a threshold corresponding to the terrestrial magnetic field’s strength) to provide a system for magnetically controlling a device that distinguishes intended device inputs from unintended device inputs caused by noise from the terrestrial magnetic field (¶0135).  
Rosenberg teach a model executable by the device and that models as device inputs a plurality of differences in the surrounding magnetic field of the device based at least in part on each difference of the plurality of differences in the surrounding magnetic field satisfying a magnetic field threshold (The embodiment of Rosenberg: FIGs. 1, 10: 100, 1006; ¶¶0038, 0043, 0046, 0096-0097, 0106, 0122-0129, 0103, 0118; the another embodiment of Rosenberg: FIG. 19; ¶¶0135-0139), the model filtering, based on the magnetic field threshold, a change in an orientation in an ambient magnetic field from the modeled device inputs (The embodiment of Rosenberg: FIGs. 1, 10: 100, 1006; ¶¶0038, 0043, 0046, 0096-0097, 0106, 0122-0129, 0103, 0118; the another embodiment of Rosenberg: FIG. 19; ¶¶0135-0139).
Kelly discloses a change in an orientation of the device in an ambient magnetic field (¶0007, especially – “the mobile device is subjected to one or more physical perturbations…changes in location or orientation with respect to a magnetic field (e.g., Earth’s magnetic field), as determined by a magnetometer”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Rosenberg with Kelly to provide a system for magnetically controlling a device that allows different users to position the device in different preferred orientations.
	The embodiments of Rosenberg and Kelly teach the model filtering, based on the magnetic field threshold, a change in an orientation of the device in an ambient magnetic field from the modeled device inputs (The embodiment of Rosenberg: FIGs. 1, 10: 100, 1006; ¶¶0038, 0043, 0046, 0096-0097, 0106, 0122-0129, Rosenberg: FIG. 19; ¶¶0135-0139; Kelly: ¶0007).

As to claim 8, the embodiment of Rosenberg discloses wherein the magnetic device(1006) comprises an electrical device that is operable to induce a magnetic field that alters the surrounding magnetic field based on the predefined changes(actuation of the first or second switches) associated with the input actuators(first and second switches that change polarity of the electromagnet)(FIG. 10; ¶¶0096-0097).

As to claim 9, the embodiment of Rosenberg discloses wherein the electrical device comprises an electromagnet(1006)(FIG. 10; ¶¶0096-0097).

As to claim 19, the embodiment of Rosenberg discloses a method for magnetically controlling a device(100)(FIG. 1; ¶¶0035, 0043-0044, 0046-0048), the method (¶¶0035, 0043-0044, 0046-0048) comprising:
altering, by a magnetic device(1006) of a magnetic controller(1000)(FIG. 10; ¶0096) external to the device(100)(FIG. 10; ¶0046), a surrounding magnetic field of the device(1000)(FIG. 10; ¶¶0046, 0089, 0096-0097, 0106 – this discloses an electromagnet device {FIG. 10: 1006} that when actuated applies an alternating field that may change polarity based on actuation of switches, and a primary alignment magnet that has a magnetic field the strength of which is detected based on how close the magnet is to the device); 
actuating one or more input actuators(first and second switches that change polarity of the electromagnet) coupled to the magnetic device(1006), to cause the magnetic device(1006) to alter the surrounding magnetic field according to a predefined change(switch polarity of electromagnet) associated with the one or more input actuators(first and second switches that change polarity of the electromagnet)(FIG. 10; ¶¶0046, 0096-0097 – this discloses an electromagnet device {FIG. 10: 1006} that when actuated applies an alternating field that may change polarity based on actuation of a first or second switch.); and
executing, by the device(100)(FIG. 1; ¶0046), a model (¶¶0038, 0043, 0106, 0122-0129, 0103, 0118) that models as device inputs a plurality of differences in the surrounding magnetic field of the device caused by the actuation of the one or more input actuators(first and second switches that change polarity of the electromagnet)(FIG. 1; ¶¶0046, 0096-0097, 0122-0128 – this discloses an electromagnet device {FIG. 10: 1006} that when actuated applies an alternating field that may change polarity based on actuation of a first or second switch.  The polarity of the magnetic field is detected by the device {FIG. 1: 100} and modeled as being selection of an input corresponding to having a first polarity generated by the activation of the first switch and deselection of an input corresponding to having a second polarity generated by activation of the second switch.).
The embodiment of Rosenberg does not expressly disclose a model that models as device inputs a plurality of differences in the surrounding magnetic field of the device based at least in part on each difference of the plurality of differences in the surrounding magnetic field satisfying a magnetic field threshold, the model filtering, based on the magnetic field threshold, a change in an orientation of the device in an ambient magnetic field from the modeled device inputs.
Another embodiment of Rosenberg discloses a model (FIG. 19; ¶¶0135-0139) that models as device inputs a difference in the surrounding magnetic field of the device (¶¶0135-0139) based at least in part on the difference in the surrounding magnetic field satisfying a magnetic field threshold (¶0135, especially – “One or more magnetometers detect a magnetic field having a strength above a pre-determined threshold.  This pre-determined threshold may be configured or calibrated to ignore the terrestrial magnetic field.”), the model (FIG.  6; ¶¶0085, 0093) filtering, based on the magnetic field threshold, a change in an orientation of the device in an ambient magnetic field from the modeled device inputs (0135, especially – “One or more magnetometers detect a magnetic field having a strength above a pre-determined threshold.  This pre-determined threshold may be configured or calibrated to ignore the terrestrial magnetic field.”, 0136-0139 – each input by a magnetic source, such as a magnetic stylus, must be made with a magnetic source having a field strength that exceeds a threshold in which the threshold is used to ignore the terrestrial magnetic field.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Rosenberg with another embodiment of Rosenberg (i.e., by ignoring each magnetic field having a field strength that is below a threshold corresponding to the terrestrial magnetic field’s strength) to provide a method for magnetically controlling a device that distinguishes 
The embodiments of Rosenberg teach a model that models as device inputs a plurality of differences in the surrounding magnetic field of the device based at least in part on each difference of the plurality of differences in the surrounding magnetic field satisfying a magnetic field threshold (The embodiment of Rosenberg: FIGs. 1, 10: 100, 1006; ¶¶0038, 0043, 0046, 0096-0097, 0106, 0122-0129, 0103, 0118; the another embodiment of Rosenberg: FIG. 19; ¶¶0135-0139), the model filtering, based on the magnetic field threshold, a change in an orientation in an ambient magnetic field from the modeled device inputs (The embodiment of Rosenberg: FIGs. 1, 10: 100, 1006; ¶¶0038, 0043, 0046, 0096-0097, 0106, 0122-0129, 0103, 0118; the another embodiment of Rosenberg: FIG. 19; ¶¶0135-0139).
Kelly discloses a change in an orientation of the device in an ambient magnetic field (¶0007, especially – “the mobile device is subjected to one or more physical perturbations…changes in location or orientation with respect to a magnetic field (e.g., Earth’s magnetic field), as determined by a magnetometer”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Rosenberg with Kelly to provide a system for magnetically controlling a device that allows different users to position the device in different preferred orientations.
The embodiments of Rosenberg and Kelly teach the model filtering, based on the magnetic field threshold, a change in an orientation of the device in an ambient magnetic field from the modeled device inputs (The embodiment of Rosenberg: FIGs. 1, 10: 100, 1006; ¶¶0038, 0043, 0046, 0096-0097, 0106, 0122-0129, 0103, 0118; the another embodiment of Rosenberg: FIG. 19; ¶¶0135-0139; Kelly: ¶0007).
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. multiple embodiments of Patent Pub. No. 2013/0009907 A1 to Rosenberg et al. in view of U.S. Patent Pub. No. 2013/0205306 A1 to Kelly as applied to claim 8 above, in view of U.S. Patent Pub. No. 2011/0090180 A1 to Huang.
As to claim 14, the embodiments of Rosenberg and Kelly do not expressly disclose wherein an input actuator comprises a joystick operatively connected to a passive magnet and that when activated displaces the passive magnet to alter the surrounding magnetic field.
An additional embodiment of Rosenberg discloses wherein an input actuator(800)(FIGs. 8-9; ¶0091) operatively connected to a passive magnet(702)(FIGs. 8-9; ¶¶0092-0094) and that when activated displaces the passive magnet(702) to alter the surrounding magnetic field (FIGs. 8-9; ¶¶0092-0094).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Rosenberg and Kelly with the additional embodiment of Rosenberg to provide a method for magnetically controlling a device that provides a greater number of potential inputs.
Huang discloses wherein an input actuator(10) comprises a joystick.
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Rosenberg and Kelly with Huang to provide a convenient way for a user to play a game or to move a cursor (¶¶0005, 0023-0024).
8.	Claims 7-13, 19-23, 25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0221254 A1 to Bachmann et al. (“Bachmann”) in view of U.S. Patent Pub. No. 2013/0009907 A1 to Rosenberg et al. (“Rosenberg”) in view of U.S. Patent Pub. No. 2013/0205306 A1 to Kelly.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

As to claim 7, Bachmann discloses a system(28, 34) for magnetically controlling a device(10)(FIG. 1; Fig. 1; ¶¶0007, 0023-0035, 0046-0048 – this discloses , the system(28, 34)(Fig. 1; ¶¶0007, 0023-0035, 0046-0048) comprising:
a magnetic controller(28, 34) external to the device(10)(Fig. 1; ¶¶0007, 0023-0035, 0046-0048), the magnetic controller(28, 34)(Fig. 1; ¶¶0007, 0023-0035, 0046-0048) including:
a magnetic device(28) for altering a surrounding magnetic field of the device(10)(Fig. 1; ¶¶0007, 0023-0035, 0046-0048);
one or more input actuators(34)(Fig. 1; ¶¶0007, 0023-0035, 0046-0048), each operatively coupled to the magnetic device(28) and that when actuated cause the magnetic device(28) to alter the surrounding magnetic field according to a predefined change associated with the input actuator(34)(FIG. 1; Fig. 1; ¶¶0007, 0023-0035, 0046-0048); and
a model executable by the device(10) and that models as device(10) inputs a plurality of differences(different magnetic fields)(see Fig. 1; abstract; ¶¶0008-0009, 0015-0016, 0033, 0042, 0043, 0046) in the surrounding magnetic field of the device(10) caused by the actuation of the one or more input actuators(34) based at least in part on each difference of the plurality of differences in the surrounding magnetic field (Fig. 1; ¶¶0015-0016, 0034-0035, 0046–0047 - this .
Bachmann does not expressly disclose a model executable by the device and that models as device inputs a plurality of differences in the surrounding magnetic field of the device based at least in part on each difference of the plurality of differences in the surrounding magnetic field satisfying a magnetic field threshold, the model filtering, based on the magnetic field threshold, a change in an orientation of the device in an ambient magnetic field from the modeled device inputs.
Rosenberg discloses a model (FIG.  19; ¶¶0135-0139) executable by the device(100, 200)(FIGs. 1-2: 106, 202; ¶¶0048-0049, 0059) and that models as device inputs a difference in the surrounding magnetic field of the device(100, 200)(FIGs. 1-2: 106, 202; ¶¶0048-0049, 0059, 0135, especially – “One or more magnetometers detect a magnetic field having a strength above a pre-determined threshold.  This pre-determined threshold may be configured or calibrated to ignore the terrestrial magnetic field.”, 0136-0139 – each input by a magnetic source, such as a magnetic stylus, must be made with a magnetic source having a field strength that exceeds a threshold in which the threshold is used to ignore the terrestrial magnetic field.) based at least in part on the difference in the surrounding magnetic field satisfying a magnetic field threshold (¶0135, especially – “One or more magnetometers detect a magnetic field having a strength above a pre-determined threshold.  This pre-determined threshold may be configured or calibrated to ignore the terrestrial magnetic field.”), the model (FIG.  6; ¶¶0085, 0093) filtering, based on the magnetic field threshold, a change in an orientation in an ambient magnetic field from the modeled device inputs (0135, especially – “One or more magnetometers detect a magnetic field having a strength above a pre-determined threshold.  This pre-determined threshold may be configured or calibrated to ignore the terrestrial magnetic field.”, 0136-0139 – each input by a magnetic source, such as a magnetic stylus, must be made with a magnetic source having a field strength that exceeds a threshold in which the threshold is used to ignore the terrestrial magnetic field.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bachmann with Rosenberg (i.e., by ignoring each magnetic field having a field strength that is below a threshold corresponding to the terrestrial magnetic field’s strength) to provide a system for magnetically controlling a device that distinguishes intended device inputs from unintended device inputs caused by noise from the terrestrial magnetic field (¶0135).  
	Bachmann and Rosenberg teach a model executable by the device and that models as device inputs a plurality of differences in the surrounding magnetic field of the device based at least in part on each difference of the plurality of differences in the surrounding magnetic field satisfying a magnetic field threshold (Bachmann: Fig. 1: 10, 34; abstract; ¶¶0008-0009, 0015-0016, 0033-0035, 0042-0043, 0046-0047; Rosenberg: FIGs. 1-2, 19: 100, 200: 106, 202; ¶¶0048-0049, 0059, 0135-0139), the model filtering, based on the magnetic field threshold, a change in an orientation in an ambient magnetic field from the modeled device inputs (Bachmann: Fig. 1: 10, 34; abstract; ¶¶0008-0009, 0015-0016, 0033-0035, Rosenberg: FIGs. 1-2, 19: 100, 200: 106, 202; ¶¶0048-0049, 0059, 0135-0139).
	Kelly discloses a change in an orientation of the device in an ambient magnetic field (¶0007, especially – “the mobile device is subjected to one or more physical perturbations…changes in location or orientation with respect to a magnetic field (e.g., Earth’s magnetic field), as determined by a magnetometer”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bachmann and Rosenberg with Kelly to provide a system for magnetically controlling a device that allows different users to position the device in different preferred orientations.
	Bachmann, Rosenberg and Kelly teach the model filtering, based on the magnetic field threshold, a change in an orientation of the device in an ambient magnetic field from the modeled device inputs (Bachmann: Fig. 1: 10, 34; abstract; ¶¶0008-0009, 0015-0016, 0033-0035, 0042-0043, 0046-0047; Rosenberg: FIGs. 1-2, 19: 100, 200: 106, 202; ¶¶0048-0049, 0059, 0135-0139; Kelly: ¶0007).

As to claim 8, Bachmann discloses wherein the magnetic device comprises an electrical device that is operable to induce a magnetic field that alters the surrounding magnetic field (¶0049 – this discloses a magnetic controller having multiple magnets each including a solenoid that controls the current supply and/or direction of the current flow {i.e., the polarity} so as to provide a number of different command codes.) based on the predefined changes associated with the input actuators(34)(Fig. 1; ¶¶0007, 0023-0035, 0046-0048).

As to claim 9, Bachmann discloses wherein the electrical device comprises an electromagnet (¶0049).

As to claim 10, Bachmann discloses wherein the magnetic controller(28, 34) external to the device(10)(Fig. 1; ¶¶0007, 0023-0035, 0046-0048) is a powered device dock (¶0049).

As to claim 11, Bachmann discloses wherein the magnetic device(28) comprises a passive magnet(30) that is operable to induce a magnetic field that alters the surrounding magnetic field based on the predefined changes associated with the input actuators(34)(FIG. 1; Fig. 1; ¶¶0007, 0023-0035, 0046-0048).

As to claim 12, Bachmann discloses wherein the magnetic controller(28, 34) is an unpowered device dock(28, 34) for receiving the device(10)(Fig. 1; ¶¶0027, 0032) comprising one or more internal passive magnets(30) that are mechanically movable within the dock(28, 34) to alter the surrounding magnetic field of the device when the device is received by the unpowered device dock(28, 34)(FIG. 1; Fig. 1; ¶¶0007, 0023-0035, 0046-0048 – this discloses a device {FIG. 1: 10} that is controlled by a system {FIG. 1: 28, 34}).

claim 13, Bachmann discloses wherein an input actuator(34) comprises a button(34) operatively connected to a passive magnet(30) and that when activated displaces the passive magnet to alter the surrounding magnetic field (FIG. 1; Fig. 1; ¶¶0007, 0023-0035, 0046-0048).

As to claim 19, Bachmann discloses a method for magnetically controlling a device(10)(Fig. 1; ¶¶0007, 0023-0035, 0046-0048 – this discloses a device {FIG. 1: 10} that is controlled by a magnetic controller {FIG. 1: 28, 34} when a user places the device {FIG. 1: 10} next to the magnetic controller {FIG. 1: 28, 34} and changes the inputs to the device by pressing one or more buttons {FIG. 1: 34} sequentially or simultaneously to alter the overall magnetic field’s position, strength and combined characteristics of the magnets {FIG. 10: 30}.), the method (Fig. 1; ¶¶0007, 0023-0035, 0046-0048) comprising:
altering, by a magnetic device(28) of a magnetic controller(28, 34) external to the device(10), a surrounding magnetic field of the device(10)(Fig. 1; ¶¶0007, 0023-0035, 0046-0048);
actuating one or more input actuators(34) operatively coupled to the magnetic device(28), to cause the magnetic device(28) to alter the surrounding magnetic field according to a predefined change associated with the one or more input actuators(34)(Fig. 1; ¶¶0007, 0023-0035, 0046-0048); and
executing, by the device, a model that models as device inputs a plurality of differences in the surrounding magnetic field of the device caused by the actuation of the one or more input actuators(34) based at least in part on each difference of the plurality of differences in the surrounding magnetic field (Fig. 1; ¶¶0034-0035, 0046 – this discloses multiple magnets {Fig. 1: 30} the combined positions and properties of which provide a number of different command codes.  Inherently the combinations of signals from the multiple magnets are mapped to the command codes using a model.).
Bachmann does not expressly disclose executing, by the device, a model that models as device inputs a plurality of differences in the surrounding magnetic field of the device based at least in part on each difference of the plurality of differences in the surrounding magnetic field satisfying a magnetic field threshold, the model filtering, based on the magnetic field threshold, a change in an orientation of the device in an ambient magnetic field from the modeled device inputs.
Rosenberg discloses executing, by the device(100, 200)(FIGs. 1-2: 106, 202; ¶¶0048-0049, 0059), a model (FIG.  19; ¶¶0135-0139) that models as device inputs a difference in the surrounding magnetic field of the device(100, 200)(FIGs. 1-2: 106, 202; ¶¶0048-0049, 0059, 0135, especially – “One or more magnetometers detect a magnetic field having a strength above a pre-determined threshold.  This pre-determined threshold may be configured or calibrated to ignore the terrestrial magnetic field.”, 0136-0139 – each input by a magnetic source, such as a magnetic stylus, must be made with a magnetic source having a field strength that exceeds a threshold in which the threshold is used to ignore the terrestrial magnetic field.) based at least in part on the difference in the surrounding magnetic field satisfying a magnetic field threshold (¶0135, especially – “One or more magnetometers detect a magnetic , the model (FIG.  6; ¶¶0085, 0093) filtering, based on the magnetic field threshold, a change in an orientation in an ambient magnetic field from the modeled device inputs (0135, especially – “One or more magnetometers detect a magnetic field having a strength above a pre-determined threshold.  This pre-determined threshold may be configured or calibrated to ignore the terrestrial magnetic field.”, 0136-0139 – each input by a magnetic source, such as a magnetic stylus, must be made with a magnetic source having a field strength that exceeds a threshold in which the threshold is used to ignore the terrestrial magnetic field.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bachmann with Rosenberg (i.e., by ignoring each magnetic field having a field strength that is below a threshold corresponding to the terrestrial magnetic field’s strength) to provide a method for magnetically controlling a device that distinguishes intended device inputs from unintended device inputs caused by noise from the terrestrial magnetic field (¶0135).  
Bachmann and Rosenberg teach executing, by the device, a model that models as device inputs a plurality of differences in the surrounding magnetic field of the device based at least in part on each difference of the plurality of differences in the surrounding magnetic field satisfying a magnetic field threshold (Bachmann: Fig. 1: 10, 34; abstract; ¶¶0008-0009, 0015-0016, 0033-0035, 0042-0043, 0046-0047; Rosenberg: FIGs. 1-2, 19: 100, 200: 106, 202; ¶¶0048-0049, 0059, 0135-0139), the model filtering, based on the magnetic field threshold, a change in an orientation in an ambient magnetic field from the modeled device inputs (Bachmann: Fig. 1: 10, 34; abstract; ¶¶0008-0009, 0015-0016, 0033-0035, 0042-0043, 0046-0047; Rosenberg: FIGs. 1-2, 19: 100, 200: 106, 202; ¶¶0048-0049, 0059, 0135-0139).
Kelly discloses a change in an orientation of the device in an ambient magnetic field (¶0007, especially – “the mobile device is subjected to one or more physical perturbations…changes in location or orientation with respect to a magnetic field (e.g., Earth’s magnetic field), as determined by a magnetometer”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bachmann and Rosenberg with Kelly to provide a method for magnetically controlling a device that allows different users to position the device in different preferred orientations.
Bachmann, Rosenberg and Kelly teach the model filtering, based on the magnetic field threshold, a change in an orientation of the device in an ambient magnetic field from the modeled device inputs (Bachmann: Fig. 1: 10, 34; abstract; ¶¶0008-0009, 0015-0016, 0033-0035, 0042-0043, 0046-0047; Rosenberg: FIGs. 1-2, 19: 100, 200: 106, 202; ¶¶0048-0049, 0059, 0135-0139; Kelly: ¶0007).

As to claim 20, Bachmann discloses wherein the magnetic controller(28, 34)(Fig. 1; ¶¶0007, 0023-0035, 0046-0048) is a powered device dock (¶0049).

As to claim 21, Bachmann discloses wherein the magnetic controller(28, 34) is an unpowered device dock(28, 34) for receiving the device(10)(Fig. 1; ¶¶0027, 0032) comprising one or more internal passive magnets(30) that are mechanically movable within the dock(28, 34) to alter the surrounding magnetic field of the device when the device is received by the unpowered device dock(28, 34)(FIG. 1; Fig. 1; ¶¶0007, 0023-0035, 0046-0048 – this discloses a device {FIG. 1: 10} that is controlled by a system {FIG. 1: 28, 34}).
	
	As to claim 22, Bachmann discloses further comprising inducing, at the one or more passive magnets(30) of the magnetic device(28), a magnetic field that alters the surrounding magnetic field based on the predefined changes associated with the input actuators(34)(Fig. 1; ¶¶0007, 0023-0035, 0046-0048).

As to claim 23, Bachmann discloses further comprising displacing the passive magnet(30) by activating the one or more input actuators(34) to alter the surrounding magnetic field (Fig. 1; ¶¶0007, 0023-0035, 0046-0048), wherein the input actuator(34) comprises a button(34) operatively connected to the passive magnet(30)(Fig. 1; ¶¶0007, 0023-0035, 0046-0048).

As to claim 25, Bachmann discloses a method (Fig. 1; ¶¶0007, 0023-0035, 0046-0048), comprising:
inducing, at a magnetic controller(28), a magnetic field in an area surrounding a device(10)(Fig. 1; ¶¶0007, 0023-0035, 0046-0048) by transferring current in a path (¶0049); 
controlling, at the magnetic controller, an intensity of the magnetic field by controlling a magnitude of the current in the path (¶0049); and
executing, by the device, a model that models as device inputs a plurality of differences in the surrounding magnetic field of the device caused by the controlling the intensity of the magnetic field (¶0049 – this discloses a magnetic controller having multiple magnets each including a solenoid that controls the current supply and/or direction of the current flow {i.e., the polarity} so as to provide a number of different command codes.  Inherently the combinations of signals are mapped to the codes using a model).
Bachmann does not expressly disclose a model that models as device inputs a plurality of differences in the surrounding magnetic field of the device, wherein the model models the device inputs based at least in part on each difference of the plurality of differences in the surrounding magnetic field satisfying a magnetic field threshold, the model filtering, based on the magnetic field threshold, a change in an orientation of the device in an ambient magnetic field from the modeled device inputs.
Rosenberg discloses a model (FIG.  19; ¶¶0135-0139) that models as device inputs a difference in the surrounding magnetic field of the device(100, 200)(FIGs. 1-2: 106, 202; ¶¶0048-0049, 0059, 0135, especially – “One or more magnetometers detect a magnetic field having a strength above a pre-determined threshold.  This pre-determined threshold may be configured or calibrated to ignore the terrestrial magnetic field.”, 0136-0139 – each input by a magnetic source, such as a magnetic stylus, must be made with a magnetic source having a field strength that exceeds a threshold in which the threshold is used to ignore the terrestrial magnetic field.), wherein the model (FIG.  19; ¶¶0135-0139) models the device inputs based at least in part on the difference in the surrounding magnetic field satisfying a magnetic field threshold (¶0135, especially – “One or more magnetometers detect a magnetic field having a strength above a pre-determined threshold.  This pre-determined threshold may be configured or calibrated to ignore the terrestrial magnetic field.”), the model (FIG.  6; ¶¶0085, 0093) filtering, based on the magnetic field threshold, a change in an orientation in an ambient magnetic field from the modeled device inputs (0135, especially – “One or more magnetometers detect a magnetic field having a strength above a pre-determined threshold.  This pre-determined threshold may be configured or calibrated to ignore the terrestrial magnetic field.”, 0136-0139 – each input by a magnetic source, such as a magnetic stylus, must be made with a magnetic source having a field strength that exceeds a threshold in which the threshold is used to ignore the terrestrial magnetic field.).
The motivation to combine Rosenberg is set forth in claim 19 above.
Bachmann and Rosenberg teach a model that models as device inputs a plurality of differences in the surrounding magnetic field of the device (Bachmann: Fig. 1: 10, 34; abstract; ¶¶0008-0009, 0015-0016, 0033-0035, 0042-0043, 0046-0047; Rosenberg: FIGs. 1-2, 19: 100, 200: 106, 202; ¶¶0048-0049, 0059, 0135-0139), wherein the model models the device inputs based at least in part on each difference of the plurality of differences in the surrounding magnetic field satisfying a magnetic field threshold (Bachmann: Fig. 1: 10, 34; abstract; ¶¶0008-0009, 0015-0016, 0033-0035, 0042-0043, 0046-0047; Rosenberg: FIGs. 1-2, 19: 100, 200: 106, 202; ¶¶0048-0049, 0059, 0135-0139), the model filtering, based on the magnetic field threshold, a change in an orientation in an ambient magnetic field from the modeled device inputs (Bachmann: Fig. 1: 10, 34; abstract; ¶¶0008-0009, 0015-0016, 0033-0035, 0042-0043, 0046-0047; Rosenberg: FIGs. 1-2, 19: 100, 200: 106, 202; ¶¶0048-0049, 0059, 0135-0139).
Kelly discloses a change in an orientation of the device in an ambient magnetic field (¶0007, especially – “the mobile device is subjected to one or more physical perturbations…changes in location or orientation with respect to a magnetic field (e.g., Earth’s magnetic field), as determined by a magnetometer”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bachmann and Rosenberg with Kelly to provide a method that allows different users to position the device in different preferred orientations.
Bachmann, Rosenberg and Kelly teach the model filtering, based on the magnetic field threshold, a change in an orientation of the device in an ambient magnetic field from the modeled device inputs (Bachmann: Fig. 1: 10, 34; abstract; ¶¶0008-0009, 0015-0016, 0033-0035, 0042-0043, 0046-0047; Rosenberg: FIGs. 1-2, 19: 100, 200: 106, 202; ¶¶0048-0049, 0059, 0135-0139; Kelly: ¶0007).

As to claim 29, Bachmann discloses further comprising interpreting, at a processor(16) of the device(10), a change in the surrounding magnetic field of the device(10) as a command (Fig. 1; ¶¶0034-0035, 0049).  

claim 30, Bachmann discloses wherein inducing the magnetic field comprises transferring current in a coil (see the above analysis of claim 25 in which solenoids inherently generate a magnetic field when current is passed through a coil.).
9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. multiple embodiments of Patent Pub. No. 2013/0009907 A1 to Rosenberg et al. in view of U.S. Patent Pub. No. 2013/0205306 A1 to Kelly as applied to claim 8 above, in view of U.S. Patent Pub. No. 2011/0090180 A1 to Huang.
As to claim 14, the embodiments of Rosenberg and Kelly do not expressly disclose wherein an input actuator comprises a joystick operatively connected to a passive magnet and that when activated displaces the passive magnet to alter the surrounding magnetic field.
An additional embodiment of Rosenberg discloses wherein an input actuator(800)(FIGs. 8-9; ¶0091) operatively connected to a passive magnet(702)(FIGs. 8-9; ¶¶0092-0094) and that when activated displaces the passive magnet(702) to alter the surrounding magnetic field (FIGs. 8-9; ¶¶0092-0094).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Rosenberg and Kelly with the additional embodiment of Rosenberg to provide a method for magnetically controlling a device that provides a greater number of potential inputs.
Huang discloses wherein an input actuator(10) comprises a joystick.
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Rosenberg and Kelly with Huang to provide a convenient way for a user to play a game or to move a cursor (¶¶0005, 0023-0024).
10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2013/0009907 A1 to Rosenberg et al. in view of U.S. Patent Pub. No. 2013/0205306 A1 to Kelly as applied to claim 19 above, in view of U.S. Patent Pub. No. 2016/0091981 A1 to Hautson et al. (“Hautson”).
As to claim 21, the embodiments of Rosenberg and Kelly do not expressly disclose wherein the magnetic controller is an unpowered device dock for receiving the device and comprising one or more internal passive magnets that are mechanically movable within the dock to alter the surrounding magnetic field of the device when the device is received by the unpowered device dock.
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
       
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Hautson discloses wherein the magnetic controller(50)(FIGs. 3-4; ¶¶0077-0084) is an unpowered device dock(50)(FIGs. 3-4; ¶¶0078, 0083) for receiving the device(12)(FIG. 1; ¶0045) and comprising one or more internal passive magnets(66)(FIG. 3; ¶0083) that are mechanically movable within the dock(50)(FIGs. 3-4; ¶¶0078, 0083) to alter the surrounding magnetic field of the device(12)(FIG. 1; ¶¶0045, 0083) when the device(12)(FIG. 1; ¶0045) is received by the unpowered device dock(50)(FIGs. 3-4; ¶¶0078, 0083-0084).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Rosenberg and Kelly with Hautson to provide a system for magnetically controlling a device that (a) provides movement inputs in different directions; and (b) facilitates consistent movement inputs to the device by maintaining the position of the magnetic controller at the same place on the device between times when it is being used and not being used.
11.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0009907 A1 to Rosenberg et al. in view of U.S. Patent Pub. No. 2013/0205306 A1 to Kelly in view of U.S. Patent Pub. No. 2016/0091981 A1 to Hautson et al. (“Hautson”) as applied to claim 21 above, in view of U.S. Patent Pub. No. 2011/0090180 A1 to Huang.
As to claim 24, Hautson discloses further comprising displacing the passive magnet(66)(Figs. 3-4; ¶¶0083-0084) by activating one or more input actuators (58)(Figs. 3-4; ¶¶0077, 0083) to alter the surrounding magnetic field (Figs. 1, 3-4; ¶¶0045, 0052, 0058, 0083-0084).
The motivation to combine Hautson is set forth in claim 21 above.
 Rosenberg, Kelly and Hautson do not expressly disclose wherein the input actuator comprises a joystick operatively connected to the passive magnet.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	Huang discloses wherein an input actuator(10) comprises a joystick operatively connected to buttons(33)(FIGs. 1-2, 6; ¶¶0019-0020, 0022-0024).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiments of Rosenberg, Kelly and Hautson with Huang to provide a convenient way for a user to play a game or to move a cursor (¶¶0005, 0023-0024).
12.	Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0221254 A1 to Bachmann et al. (“Bachmann”) in view of U.S. Patent Pub. No. 2013/0009907 A1 to Rosenberg et al. (“Rosenberg”) in view of U.S. Patent Pub. No. 2013/0205306 A1 to Kelly as applied to claim 25 above, in view of U.S. Patent No. 5,182,557 A to Lang.
As to claim 26, Bachmann discloses further comprising altering the magnitude or path of the current (Fig. 1; ¶0049).
Bachmann, Rosenberg and Kelly do not expressly disclose further comprising altering, at a slider of the magnetic controller, the magnitude or path of the current.
Lang discloses further comprising altering, at a slider of the magnetic controller, the magnitude or path of the current (see e.g., col. 22, lines 20-29).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bachmann, Rosenberg and Kelly with Lang to provide a method that is able to provide a larger number of command codes corresponding to the larger number of combinations of inputs that a user may make.

As to claim 27, Bachmann discloses further comprising altering the magnitude or path of the current (Fig. 1; ¶0049).
Bachmann, Rosenberg and Kelly do not expressly disclose further comprising altering, at a knob of the magnetic controller, the magnitude or path of the current.
Lang discloses further comprising altering, at a knob(2006) of the magnetic controller, the magnitude or path of the current (FIG. 19; see e.g., col 21, ln 32-34; col. 22, lines 20-29).
The motivation to combine Lang is set forth above for claim 26. 
13.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0221254 A1 to Bachmann et al. (“Bachmann”) in view of U.S. Patent Pub. No. 2013/0009907 A1 to Rosenberg et al. (“Rosenberg”) in view of U.S. Kelly as applied to claim 25 above, in view of U.S. Patent Pub. No. 2005/0264452 A1 to Fujishima et al. (“Fujishima”).
As to claim 28, Bachmann, Rosenberg and Kelly do not expressly disclose further comprising controlling a variable resistance in the path of the current.
Fujishima discloses further comprising controlling a variable resistance in the path of the current (¶0080).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bachmann, Rosenberg and Kelly with Fujishima to provide a method having excellent control over the setting of the amount of current to one of the many possible values. 
Other Relevant Prior Art
14.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2011/0248838 A1 to Krahenbuhl et al. (See e.g., FIGs. 1 and 12; ¶¶0040, 0062, 0126 – this discloses a user attachment{FIG. 1: 102} detected by an electromagnetic field sensor of a touch sensitive surface). 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


Trudeau et al. (see e.g., FIGs. 2 and 5; ¶¶0021-0022 – this discloses a controller {FIG. 2: 10} that includes press button switch {FIGs. 2, 5: 16} that includes a rotary dial {FIGs. 2, 5: 12} so that encoded magnetic inputs can be made via the push button switch and the rotary dial both of which are decoded by electronics {FIG. 5: 52} of a device 

    PNG
    media_image11.png
    3711
    3472
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    3172
    3322
    media_image12.png
    Greyscale

Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KIRK W HERMANN/Examiner, Art Unit 2692